 



Exhibit 10.1
(GRAPHICS) [l30499al3049902.gif]
P.O. BOX 91129 l CLEVELAND, OHIO 44101 l (440)461-5200
DENNIS McKENNA
VICE PRESIDENT
GLOBAL BUSINESS DEVELOPMENT
21 December 2006
Mr. Randy Ruhlman
Ruhlman Motor Sports
2403 Deer Track Lane
Greensboro, NC 27455
Dear Randy,
This letter will confirm our return as your primary sponsor for the Grand
American Road Racing Series in 2007. We are looking forward to continuing to
build on your inaugural section with Grand American last year as well as working
closely with your new team at Southard Morotsports.
As we discussed, PLP® is providing a total of $950,000 in sponsorship fees for
the 2007 season. Enclosed is the first installment of $500,000. The payment
schedule for the remainder of the 2007 sponsorship fee will be as follows:

                 
 
  February 2007:   $ 250,000      
 
  March 2007:   $ 100,000      
 
  April 2007:   $ 100,000      

I once again look forward to working closely with you and Cristi to identify
ways to enhance the effectiveness and impact of the racing program for PLP.
Racing provides us with a unique venue for strengthening our relationships with
customers and all of us within the Marketing and Sales group look forward to
working closely with you, Cristi and your new team in 2007.

         
 
  Best Regards,    
 
       
 
     
 
  Dennis F. McKenna    
 
  Vice President, Marketing and Business Development    
 
       
 
  cc: R.G. Ruhlman
      E. R. Graef    

 